Citation Nr: 0419425	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than March 1, 2003 
for adding the veteran's current spouse as a dependent to his 
compensation award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1990.  

This appeal arises from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In this decision, the RO granted 
additional compensation to the veteran for his dependent 
spouse and set the effective date of this award on March 1, 
2003.  The veteran has appealed this effective date.


FINDINGS OF FACT

1.  The veteran was notified in November 1994, February 1998, 
and October 2000 of his responsibility to promptly notify VA 
of any change in the status of his dependents.

2.  The veteran was married to his current spouse in May 
2000.

3.  The veteran first notified VA of his current marriage on 
February 4, 2003.


CONCLUSION OF LAW

An effective date earlier than March 1, 2003 for adding the 
veteran's current spouse as a dependent is not authorized.  
38 U.S.C.A. §§ 5103A, 5107(b), 5110(f), (n) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.401(b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
from the RO, dated in March and May 2003.  By means of these 
letters, the veteran was told of the requirements to 
establish an effective date for dependent compensation based 
on his marriage to his current spouse.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of the March and May 2003 letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As the VCAA notice was issued to the veteran prior to the 
RO's initial adverse decision of June 2003, there is no 
defect as to the timing of this notice.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  As the issue on appeal deals with a 
factual determination of when notice was provided by the 
veteran, development of any military or medical evidence is 
not required.  In July 2003, the veteran submitted evidence 
he claims was received by VA but not associated with this 
claims file.  This letter dated in June 2000 was placed in 
the claims file at that time.  There is no other pertinent 
evidence identified by the veteran or the available record 
that is outstanding.  Thus, there is no further duty to 
assist in the development of evidence.  


Earlier Effective Date for Dependent Spouse

The veteran was initially awarded service connection for a 
psychiatric disability by rating decision issued in July 
1992.  This disorder was evaluated as 50 percent disabling.  

In September 1994, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) in which he informed VA 
that he had married V.M.M. (Note: these are the initials of 
the ex-spouse's maiden name) on August 20, 1994.  Enclosed 
with this form was a copy of his marriage certificate.

By letter of November 1994, the RO informed the veteran that 
his compensation award had been increased due to additional 
compensation given for his dependent spouse.  This letter 
informed him of the following:

We included additional benefits for your 
spouse.  You must tell us immediately if 
there is any change in the number or 
status of your dependents.  Your failure 
to quickly tell VA of a dependency change 
will result in an overpayment that must 
be repaid.

In February 1998, the veteran submitted another VA Form 21-
686c that listed his dependents as his spouse (V.M.M.) and 
child born in February 1998.  He was again notified by letter 
of March 1998 of the increased compensation award for two 
dependents.  This letter stated:

You must tell us immediately if there is 
any change in the number or status of 
your dependents.  Failure to tell VA 
immediately of a dependency change will 
result in an overpayment which must be 
repaid.

A VA Form 119 (Report of Contact) dated in October 2000 
indicated that the veteran had "called to report birth of 
new child."  The veteran informed VA this child had been 
born on September [redacted], 2000 and provided the child's name, 
Social Security number, and place of birth.  The Veterans 
Service Representative also commented "Vet still is married 
same spouse with one child, now 2!"  

The RO again issued a letter in October 2000 informing the 
veteran of the change to his compensation based on the status 
of his dependents.  This letter provide the same notification 
about reporting changes in the status of his dependents as 
that issued in March 1998.

A VA Form 119 of January 2003 indicated that the veteran had 
telephoned VA to inform it that he had another child born on 
January [redacted], 2003.  The RO received on February 4, 2003, a VA 
Form 21-0538 (Status of Dependents Questionnaire) that had 
been completed by the veteran.  He indicated that he 
currently had three children as dependents.  He also 
indicated that he was currently married to C.M.T (Note: these 
are the initials of the ex-spouse's maiden name).  Another VA 
Form 21-686c was completed and submitted by the veteran on 
March 11, 2003.  On this form, he indicated that he had 
divorced V.M.M. on January [redacted], 2000 and married C.M.T. on May 
[redacted], 2000.  Enclosed with this form was a Decree of Divorce 
that confirmed the veteran was divorced from V.M.M. on 
January [redacted], 2000 and a Certificate of Marriage that 
corroborated he had married C.M.T. on May 29, 2000.

By letter of April 2003, the RO informed the veteran that his 
ex-spouse V.M.M. was removed as a dependent for compensation 
purposes effective February 1, 2000.  By letter of June 2003, 
the RO informed the veteran that his current spouse had been 
added as a dependent for compensation purposes effective 
March 1, 2003, as this was the first day of the month 
following his notification to VA of his current marriage.

The veteran has asserted that he notified VA of his divorce 
to V.M.M. and remarriage to C.M.T. in June 2000.  In a July 
2003 letter to the RO, the veteran indicated he had searched 
his records and found a copy of the notification he sent to 
VA in June 2000.  The enclosed letter was dated on June 25, 
2000 and contained a salutation to VA.  This letter stated:

This letter is furnished to inform you of 
a spouse/dependent change on my VA award.  
On 5/[redacted]/00 I did marry [C.M.T.].  
Additionally my divorce to [V.M.M.] was 
effective 1/[redacted]/00.  I have included the 
marriage and divorce certificates for 
your records.

He has argued that with the application of the principle of 
reasonable doubt under 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102, the copy of the June 25, 2000 letter should be 
accepted by VA as notification of his change in dependent 
spouse and, in effect, this should be the effective date of 
the award of VA compensation for C.M.T. as his dependent 
spouse.  At his hearing on appeal in March 2004, the veteran 
argued that except for a three-month period from January to 
May 2000 he was in fact married.  He appears to argue that he 
should be entitled to the same benefits as other similarly 
situated married veterans and receive benefits for his 
current dependent spouse effective from June 2000.

According to 38 C.F.R. § 3.401(b), the effective date for 
additional compensation for a dependent will be the latest of 
the following:

(1) Date of claim.  This term means the following, listed in 
their order of applicability:

(i) Date of veteran's marriage, or birth of his or 
her child, or, adoption of a child, if the evidence 
of the event is received within one year of the 
event; otherwise.

(ii) Date notice is received of the dependent's 
existence, if evidence is received within one year 
of the Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action.

(4) Date of commencement of veteran's award. 

See 38 U.S.C.A. § 5110(f), (n).

The veteran has argued that VA should accept the copy of the 
letter dated in June 2000 as proof that on that date he 
notified VA of his current marriage.  He implies that VA 
destroyed or mishandled this letter and it was not placed in 
his claims file.  The veteran has presented no evidence (such 
as a postal receipt) that the June 2000 letter was actually 
mailed to VA.  He has presented no evidence that VA received 
this letter prior to 2003 or that it was mishandled or 
misplaced by VA.  In the end, he has merely made bald 
allegations of this error.  According the presumption of 
administrative regularity, government officials are presumed 
to carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption.   See Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 
2000).  As there is no evidence to substantiate the veteran's 
claims but his own bald allegations, he has not presented the 
"irrefragable" evidence required to over come the 
presumption in the current case.  

In this regard, the record indicates that the veteran's past 
practice to notify VA of his change in dependent status was 
by telephone contact.  These contacts were made promptly 
after the birth of each of his dependent children.  As the 
veteran has failed to provide any objective corroboration 
that he actually sent the letter dated in June 2000 to VA, 
and because this type of notification was inconsistent with 
his past pattern of contacting VA in regards to his changes 
in dependent status, the Board finds that the evidence on 
this point is not in equipoise and the application of the 
principle of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)   

The veteran was clearly informed by VA letters of November 
1994, February 1998, and October 2000 that he was required to 
promptly inform VA of any changes in dependents and that if 
he failed to so it could result in an overpayment of VA 
benefits he would be required to repay.  He appears to 
contend that during the telephone conversation in October 
2000 reported on the VA Form 119, that VA personnel asked if 
he was still married.  He responded yes, without notifying 
the VA employee of the new marriage based on how the question 
was phrased.  That is, the VA employee failed to ask if his 
previous marriage had ended.  The Board finds that this 
argument without merit.  First, the response noted on the VA 
Form 119 indicates that the question and response were 
phrased in such a way to lead the VA employee to believe that 
the veteran was still married to the former spouse.  In 
addition, the prior notification sent to the veteran clearly 
informed him of his requirement to promptly inform VA of any 
change in dependents.  Thus, whatever phraseology used by the 
VA employee in October 2000 was irrelevant to the current 
issue as the veteran was on clear and repeated notice that he 
was required to promptly inform VA of "any" change in his 
dependents.

The evidence of record indicates that VA was not explicitly 
informed that C.M.T. was the veteran's current spouse until 
the submission of the VA Form 21-0538 on February 4, 2003.  
According to their marriage certificate, they were married in 
May 2000.  As the veteran's award of disability compensation 
substantially predates his current marriage, application of 
items (3) and (4) under 38 C.F.R. § 3.401(b) are not 
applicable to the current situation.  The effective date 
cannot be placed at the time the marriage occurred in May 
2000.  While dependency arose in May 2000, the effective date 
cannot be placed at that time as this is not the latest 
applicable date under the provisions of 38 C.F.R. § 3.401(b).  
That is, VA was notified of this dependent status almost 
three years of the actual marriage occurred, and date of 
receipt of this notice is later than when the dependency 
arose.  As this notice was not received within one year of 
the marriage, the effective date cannot be placed as of the 
date of marriage under the provisions of 38 C.F.R. 
§ 3.401(b).  The latest of the qualifications at 38 C.F.R. 
§ 3.401(b) that is applicable to his case is item (1)(a), the 
date notice of the veteran's marriage was received on 
February 4, 2003.  Therefore, the RO appropriately 
established the effective date of the award of dependent 
compensation for C.M.T. to commence on March 1, 2003, the 
first of the month following the date notice was received by 
VA. 


ORDER

An effective date earlier than March 1, 2003 for adding the 
veteran's current spouse as a dependent for compensation 
purposes is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



